Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.
Status of Claims
2.	Claims 1, 3-5 and 12-15 are currently under examination wherein claim 1 has been amended and claims 12-15 are newly added in applicant’s amendment filed on August 26, 2022.
Election by Original Presentation
3.	Newly submitted claims 13-15 are directed to different species that are independent or distinct from the species originally claimed (i.e. the alloy material) for the following reasons: The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented species, this species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-15 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN (102933338 A) in view of JP (05-247580 A).
With respect to claims 1, 3-5 and 12, CN (‘338 A) discloses a nitrided iron-based sintered alloy material comprising by weight 0.15-1.00% C in graphite form and steel powders including up to 0.1% C, 1.3-3.5% Cr, 0.1-1.2% Mo, 0.02-0.30% Mn, 0.1-1.0% Ni and a balance of Fe and inevitable impurities and a hardened layer having a depth of 0.5-4.0 mm and a Vickers hardness of at least 800 HV at 0.1 mm from the surface (abstract, paragraphs [0022]-[0024], [0029], [0030], [0064], [0083] and [0088]). The ranges of elemental content, depth and Vickers hardness disclosed by CN (‘338 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. CN (‘338 A) does not specify the microstructure of the hardened layer as claimed. JP (‘580 A) discloses a nitrided iron-based sintered alloy material comprising carbon and having at a surface of the material a hardened layer comprising a martensite phase wherein by a fast cooling at a cooling rate of 5oC/min or more after nitriding an excessive nitride precipitation is prevented (i.e. a desired portion of nitrogen diffused into the material during the nitriding will be kept in a solid solution of the alloy to form a solid solution nitrogen without precipitating out as nitrides which would meet the claimed microstructure of a martensite phase containing a solid solution of nitrogen in a supersaturated state as claimed (abstract, paragraphs [0011] and [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the microstructure as claimed in the hardened layer of CN (‘338 A) in order to improve strength and workability of the material as disclosed by JP (‘580 A) (abstract).
Response to Arguments
5.	The applicant’s arguments filed on August 26, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that JP (‘580 A) does not teach the solid solution nitrogen as claimed. In response, see the ground of rejection of the claimed solid solution nitrogen above. JP (‘580 A) discloses that an excessive nitride precipitation is prevented is prevented by a fast cooling at a cooling rate of 5oC/min or more after nitriding (paragraphs [0011] and [0012]), indicating clearly that a desired portion of nitrogen diffused into the material during the nitriding will be kept in a solid solution of the alloy to form a solid solution nitrogen without precipitating out as nitrides. The amount of the solid solution nitrogen will mainly depend on the cooling rate. The faster the cooling rate, the more the solid solution nitrogen will be because the nitrogen simply does not have enough time to precipitate as nitrides anymore. The maximum solid solution nitrogen content is in turn limited by the solubility of the nitrogen in the solid solution.
Second, the applicant argues that austenization of the surface of the material of CN (‘338 A) is not intended. In response, the examiner notes that the nitriding temperature of JP (‘580 A) of 800oC or higher (paragraph [0008]) rather than that of CN (‘338 A) has been relied upon to establish the ground rejection. Furthermore, CN (‘338 A) discloses a nitriding temperature range of 400-600oC (paragraph [0012]) which overlaps the range of at least 590oC as disclosed in the withdrawn claim 6.
Third, the applicant argues that the cooling rate after the nitriding of the instant invention is very different from that of JP (‘580 A). In response, the examiner notes that the applicant has mistakenly taken the cooling rate from the nitriding temperature to a quenching temperature at which the quenching (i.e. rapid cooling) starts as the rapid cooling rate (paragraph [0031], PG. Pub. 2020/0331068 A1). A cooling rate of 0.6-1.0oC disclosed in the paragraph is obviously not a rapid cooling rate required to form martensite.
Fourth, the applicant argues that the cited references do not teach the features as claimed in new claims 13-15. In response, see the restriction requirement for claims 13-15 above. 
Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

12/2/2022